            Case 1:18-cv-02395-JEB Document 12 Filed 12/06/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNIÓN FENOSA GAS, S.A.

                              Plaintiff,

               v.                                  Civil Action No. 1:18-cv-02395-JEB

ARAB REPUBLIC OF EGYPT

                              Defendant.

                         STATUS REPORT OF DECEMBER 6, 2019

       Plaintiff Unión Fenosa Gas, S.A. (“UFG”) makes this submission pursuant to the Court’s

Order of January 29, 2019, instructing UFG to “file a further status report by March 15, 2019,

and every 60 days thereafter until service is accomplished.”         Although service has been

accomplished, UFG writes to apprise the Court of the status of the proceeding (“Annulment

Proceeding”) filed by Egypt before an ad hoc ICSID Annulment Committee (“Annulment

Committee”) seeking annulment of the ICSID award (“Award”) that is the subject of this action.

       1.      As noted in UFG’s July 15, 2019 status report (Dkt. 9), the Annulment Committee

heard oral argument on July 22, 2019 concerning whether or not to extend the provisional stay of

enforcement of the ICSID Award through the duration of the Annulment Proceeding. See also

Dkt. 11.

       2.      On October 18, 2019, the Annulment Committee issued its decision on Egypt’s

Request for a Continued Stay of Enforcement of the Award. The Annulment Committee granted

Egypt’s request subject to certain conditions. Specifically, Egypt is required to post security for

the amount of post-Award interest that the Award will generate during the course of the

Annulment Proceeding, and Egypt shall issue a written undertaking by the appropriate Egyptian

authority to guarantee prompt compliance with the Award if it is not annulled. The Annulment
            Case 1:18-cv-02395-JEB Document 12 Filed 12/06/19 Page 2 of 2



Committee also required Egypt to provide it with copies of the documents showing that the

financial security was issued, and that the written undertaking occurred, within 60 calendar days

(i.e., by December 17, 2019).

       3.      Egypt has yet to comply with its obligation to post security, upon which the

Annulment Committee conditioned its issuance of a stay of enforcement of the Award.

       4.      Absent contrary instruction from the Court, UFG will file another status report 60

days after the present report, and further status reports every 60 days thereafter, to update the

Court on the status of the annulment proceeding.



Dated: Washington, D.C.
       December 6, 2019

                                            Respectfully submitted,

                                            /s/ Jeffrey S. Bucholtz
                                            Jeffrey S. Bucholtz (D.C. Bar 452385)
                                            KING & SPALDING LLP
                                            1700 Pennsylvania Avenue NW
                                            Suite 200
                                            Washington, D.C. 20006
                                            Tel: (202) 626-2907
                                            Fax: (202) 626-3737
                                            jbucholtz@kslaw.com

                                            Edward G. Kehoe (pro hac vice forthcoming)
                                            Charlene C. Sun (D.C. Bar 1027854)
                                            Enrique J. Molina (pro hac vice forthcoming)
                                            KING & SPALDING LLP
                                            1185 Avenue of the Americas
                                            New York, NY 10036-4003
                                            Tel: (212) 556-2200
                                            Fax: (212) 556 -2222
                                            ekehoe@kslaw.com
                                            csun@kslaw.com
                                            emolina@kslaw.com

                                            Attorneys for Plaintiff Unión Fenosa Gas, S.A.



                                               2
